Order, entered July 27, 1967, unanimously modified, on the law, to the extent of deleting the provision for suspension of visitation rights of respondent-appellant, and, as so modified, affirmed, without costs and without disbursements, and without prejudice to an appropriate application to the Supreme Court. The judgment of the Supreme Court, County of Nassau, dated September 9, 1963, provides for visitation rights. The sine qua non of jurisdiction relating to visitation in the Family Court is the absence of an order thereon by the Supreme Court. (Family Ct. Act, § 447.) On this record there does not appear to have been any referral of an application relative to custody or visitation to the Family Court pursuant to section 467 of the Family Court Act. This proceeding, to the extent it is concerned with visitation, is .within the scope of the subject matter of the judgment of September 9, 1963, of the Supreme Court. It is not a new proceeding, primarily concerned with protection. (Cf. Family Ct. Act, § 842; Matter of Marks v. Marks, 24 A D 2d 1017, affd. 17 N Y 2d 787.) Concur — Stevens, J. P., Steuer, Capozzoli, Tilzer and MeNally, JJ.